Case: 15-11424   Date Filed: 01/19/2016   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-11424
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:98-cr-00272-GKS-GJK-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,


                                  versus

QUINCY CORNELIUS MORMAN,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (January 19, 2016)

Before TJOFLAT, WILLIAM PRYOR and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 15-11424     Date Filed: 01/19/2016    Page: 2 of 3


      Quincy Morman appeals the denial of his motion to amend the judgment.

Fed. R. Crim. P. 36. Morman argues that the written judgment, which states that

he has a sentence of 360 months of imprisonment, should be amended to reflect

that the district court orally imposed a sentence of 120 months of imprisonment.

Because the written judgment is consistent with the information that the district

court provided to Morman, we affirm.

      We review de novo the denial of a motion to amend the judgment under

Rule 36. See United States v. Portillo, 363 F.3d 1161, 1164 (11th Cir. 2004). Rule

36 provides that a court “may at any time correct a clerical error in a judgment . . .

arising from oversight or omission.” Fed. R. Crim. P. 36. Rule 36 may not be used

to make a substantive alteration to a sentence. Portillo, 363 F.3d at 1164.

      The district court did not err by denying Morman’s motion to amend the

written judgment. During the change of plea hearing and at sentencing, the district

court told Morman that he faced a sentence within one of two guideline ranges for

conspiring to commit and committing the substantive offenses of bank robbery and

carjacking, see 18 U.S.C. §§ 371, 924(c)(1), 2113(a), 2113(d), “plus” consecutive

mandatory terms of five years and 20 years for his two offenses of using and

carrying a firearm during and in relation to his crimes of violence, see id.

§ 924(c)(1) (amended Nov. 13, 1998, after Morman’s offense). Consistent with

those remarks, the written judgment adopted the sentencing range provided in the


                                           2
              Case: 15-11424     Date Filed: 01/19/2016   Page: 3 of 3


presentence investigation report and stated that the district court had imposed a

sentence of “sixty months, with a consecutive term of sixty months as to [the first

firearm offense] and a consecutive term of two hundred forty months as to [the

second firearm offense], for a total term of three hundred sixty months.” See

United States v. Khoury, 901 F.2d 975, 977 (11th Cir. 1990); United States v.

Purcell, 715 F.2d 561, 563 (11th Cir. 1983). To the extent that the district court

might have created an ambiguity at sentencing by stating that it had imposed “a

sentence of 60 months plus the consecutive sentence of five years,” that statement

is contrary to section 924(c)(1) and does not control, United States v. Joseph, 743

F.3d 1350, 1353 (11th Cir. 2014). Morman argues that the district court violated

his right to due process and committed fundamental error by failing to pronounce

his sentence with greater clarity, but those arguments can be raised in a motion to

vacate or correct a sentence, 28 U.S.C. § 2255, not a motion to amend a judgment.

      We AFFIRM the denial of Morman’s motion to amend the judgment.




                                          3